Citation Nr: 1117486	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-40 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy/radiculopathy of the bilateral lower extremities, as secondary to service-connected chronic muscular strain superimposed on development and degenerative instability of the thoracolumbar spine.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of temporomandibular joint surgery (TMJ disability).

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of chronic sinusitis.

4.  Entitlement to an evaluation in excess of 20 percent disabling for chronic synovitis and traumatic degenerative arthritis of the right ankle (right ankle disability).

5.  Entitlement to an evaluation in excess of 30 percent disabling for chronic muscular strain superimposed on development and degenerative instability of the thoracolumbar spine (back disability).

6.  Entitlement to a compensable evaluation for bilateral hearing loss.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 1980 and from March 1986 to April 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and San Diego, California, respectively.  Jurisdiction over this claim is with the RO in Portland, Oregon.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  The Veteran does not have peripheral neuropathy or radiculopathy of the bilateral, lower extremities.

2.  In an unappealed decision dated in November 2002, the RO found that new and material evidence had not been received to warrant reopening the Veteran's claim of entitlement to service connection for a TMJ disability.

3.  Evidence received since the November 2002 final decision by the RO does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a TMJ disability.

4.  In an unappealed August 1995 rating decision, the RO denied the claim of entitlement to service connection for residuals of chronic sinusitis.

5.  Evidence received since the August 1995 final decision, which denied the Veteran's claim for entitlement to service connection for residuals of chronic sinusitis does not raise a reasonable possibility of substantiating the claim.

6.  The Veteran's service-connected right ankle disability does not result in ankylosis.

7.  The Veteran's back disability results in forward flexion no less than 55 degrees and does not result in ankylosis even with consideration of pain.

8.  Based on the evidence of record, the Veteran's bilateral hearing loss does not warrant a compensable disability rating under the applicable rating criteria.






CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy/radiculopathy of the bilareral, lower extremities, as secondary to service-connected back disability, have not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.310 (2010).

2.  Material evidence has not been received since the November 2002 rating decision that denied entitlement to service connection for a TMJ disability, and that claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Material evidence has not been received since the August 1995 rating decision that denied entitlement to service connection for residuals of chronic sinusitis, and that claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  The criteria for an evaluation in excess of 20 percent disabling for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271 (2010).

5.  The criteria for a disability rating higher than 30 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).

6.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2010).  38 C.F.R. § 3.310, the regulation which governs claims for secondary service connection, has been amended recently.  The intended effect of this amendment is to conform VA regulations to the Allen decision.  Allen v. Brown, 7 Vet. App. 439 (1995).  Since VA has been complying with Allen since 1995, the regulatory amendment effects no new liberalization or restriction in this appeal.

Service treatment records are absent for any complaints of, or treatment for, any bilateral, lower peripheral neuropathy or radiculopathy.  Reports of medical examination from July 1974, December 1975, June 1977, May 1978, October 1978, December 1979, April 1983, August 1984, March 1986, June 1992, and January 1994 indicated normal clinical evaluations of the Veteran's neurologic system.  Indeed, in reports of medical history from March 1973, December 1975, December 1979, April 1983, April 1989, June 1992, August 1993, and January 1994, the Veteran indicated that he did not have nor had ever had neuritis, paralysis, cramps in his legs, or any other lower extremity problem, with the one-time exception of scaling of his feet.

The Veteran was afforded a VA examination of his peripheral nerves in August 2008.  At the time of the examination, the Veteran reported that he had no numbness or tingling in his legs, but that he occasionally does get a cold sensation in his feet.

Upon physical examination, the examiner noted that the Veteran could rise up on his toes and rock back down on his heels.  He had normal reflexes in knee jerk, in the Achilles, downward toes, and no clonus.  The Veteran had negative straight leg and negative cross over, but he did have a positive Patrick-Fabere test on the left leg, but none on the right leg.

Based on the above examination, the examiner concluded that the Veteran had no peripheral neuropathy or radiculopathy.  Instead, the examiner found that the Veteran had "chronic muscular strain superimposed on development degenerative instability of the lumbar spine with [sacroiliac] joint dysfunction."  The examiner also noted that the Veteran's leg pain was associated with the sacroiliac joint.

In short, the record is absent for any objective evidence that the Veteran currently has peripheral neuropathy or radiculopathy, bilaterally of the lower extremities.  As discussed above, entitlement to service connection for disease or injury is limited to cases in which such incidents have resulted in a "disability."  See 38 U.S.C.A. §1110.  Hence, in the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223,225 (1992).  While there may be indications of such a problem in the record (such as the Veteran's lay statements), the best evidence in this case, at this time, supports a finding that the Veteran does not have this disability.

The Board recognizes that the United States Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can support a grant of service connection if there is a relationship to service, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as in this case, there is no evidence of peripheral neuropathy or radiculopathy of the bilateral, lower extremities during the claim period, that holding is inapplicable.

Thus, the opinions and findings of the August 2008 examiner weigh heavily against the Veteran's claims for service connection for bilateral lower peripheral neuropathy or radiculopathy, as secondary to his service-connected back disability.

The Board has also reviewed the Veteran's VA outpatient treatment reports of record.  There is no additional evidence in these records that are favorable to the Veteran's claims for service connection that outweighs the medical opinion cited above.

Only the Veteran's own contention that service connection is warranted stands in favor of his claims.  To the extent that the Veteran is of the opinion that he currently suffers from bilateral lower peripheral neuropathy or radiculopathy, as secondary to his service-connected back disability, or that this claimed condition is related to his service-connected back disability, such opinions are not competent evidence.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Furthermore, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Examples of the kind of medical condition that a layperson is competent to identify are found in Barr v Nicholson, 21 Vet. App. 303 (2007) (varicose veins) and in Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flat feet).  An example of the kind of medical condition of which a layperson is not competent to identify is found in Layno v. Brown, 6 Vet. App. 465, 469 (1994) (bronchial asthma).

Bilateral lower peripheral neuropathy or radiculopathy would appear to fall into the latter class.  Thus, the Veteran's statements that he currently has this condition and that it is related to his service-connected back disability are entitled to very low probative weight and are outweighed by the service and post-service treatment records.  Simply stated, the Veteran's claim that he has this problem is outweighed by the service and post-service treatment records, which are found by the Board to provide highly probative medical evidence that the Veteran does not have this disability, at this time.

Hence, the preponderance of the evidence of record is against a grant of service connection on a secondary basis for bilateral lower peripheral neuropathy and radiculopathy, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Regarding the prior denied claims, generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Id.

In November 2002, the RO denied service connection for a TMJ disability as new and material evidence had not been submitted to reopen the claim.  The decision is final.  38 U.S.C.A. § 7104 (West 2002).

In the November 2002 rating decision, the RO denied the Veteran's claim for a TMJ disability.  The basis for the denial was that the Veteran's TMJ, which was found to have existed prior to entrance into active duty, was not aggravated beyond its natural progression while on active duty.

Based on the above, in order to reopen his claim, the record must show the receipt, since the November 2002 final disallowance, of non-redundant and non-cumulative evidence establishing that the claimed disability was aggravated beyond the natural progression of the disease during active service.

VA outpatient treatment reports from June 2003 to April 2008 were submitted for the record after the final disallowance in November 2002.  While these VA outpatient treatment reports are new evidence, they are not material evidence.  None of this new evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for a TMJ disability as they fail to establish that his pre-existing TMJ disability was aggravated by his active service.

Indeed, no evidence added to the record since the last final disallowance of his claim for entitlement to service connection for a TMJ disability shows whether the Veteran's TMJ disability, which was shown prior to entrance into active duty, was aggravated in service beyond the natural progression of the disease.  

In summary, material evidence has not been submitted to reopen the Veteran's claims for entitlement to service connection for a TMJ disability.  Since his claim may not be reopened, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In August 1995, the RO denied service connection for residuals of chronic sinusitis.  The decision is final.  38 U.S.C.A. § 7104 (West 2002).

In the August 1995 rating decision, the RO denied the Veteran's claim for chronic residuals of sinusitis.  The basis for the denial was that there was no evidence of chronic sinusitis upon VA examination.  Simply put, the Veteran did not have a current sinusitis disability.

Based on the above, in order to reopen his claim, the record must show the receipt, since the August 1995 final disallowance, of non-redundant and non-cumulative evidence establishing that the claimed disability exists.

VA outpatient treatment reports from June 2003 to April 2008 were submitted for the record after the final disallowance in August 1995.  While these VA outpatient treatment reports are new evidence, they are not material evidence.  None of this new evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for residuals of chronic sinusitis as they fail to establish that the Veteran currently has chronic sinusitis.

In short, no evidence added to the record since the last final disallowance of his claim for entitlement to service connection for residuals of chronic sinusitis shows that the Veteran has a current disability.  

Based on the above, material evidence has not been submitted to reopen the Veteran's claims for entitlement to service connection for residuals of chronic sinusitis.  Since his claim may not be reopened, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Regarding the increased rating claims, disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

The Veteran seeks a rating greater than 20 percent for his service-connected chronic synovitis and traumatic degenerative arthritis of the right ankle.  In this case, the RO has awarded the Veteran a 20 percent rating for his service-connected right ankle disability under Diagnostic Code 5271.  This rating contemplates marked limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  This is the maximum available rating under this diagnostic code.  Id.

Notably, full range of motion of the ankle is measured from 0 degrees to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The next higher schedular rating requires ankle ankylosis under Diagnostic Code 5270.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 30 percent rating requires ankylosis in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  Id.  A higher 40 percent rating is warranted for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  Id.  Notably, the currently assigned 20 percent rating contemplates ankylosis in plantar flexion less than 30 degrees.  Id.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Traumatic arthritis is rated analogous to degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The words "slight," "moderate," "marked," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 20 percent for a right ankle disability have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence establishes that the Veteran's service-connected right ankle disability does not result in ankylosis.

Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The Veteran underwent a VA examination in March 2008.  In pertinent part, the examiner noted that while the Veteran reported that his right ankle was sore and stiff, he could walk a two-block maximum before his ankle becomes sore.  He had 5 degrees of dorsiflexion and 30 degrees of plantar flexion both actively and passively in his right ankle.  There was pain with all motion upon repetition, which the examiner expected would decrease between 15 and 25 degrees of the Veteran's overall range of motion.  Significantly, no ankylosis of the right ankle was noted.

In September 2009, the Veteran was afforded another VA examination.  There, the Veteran had 5 degrees of dorsiflexion and 20 degrees of plantar flexion of his right ankle.  There was pain with all motion upon repetition, which the examiner expected would decrease between 30 and 35 degrees of the Veteran's overall range of motion.  Again, despite the marked limitation of motion, no ankylosis of the right ankle was noted.

Overall, the VA clinical records, including both VA examinations of the Veteran's right ankle, do not provide direct evidence in support of this claim, as they fail to reflect a finding of right ankle ankylosis.  In fact, the medical evidence not only does not support an increased evaluation, it does not always support the current evaluation. 

Additional evidence of record includes the March 2008 and September 2009 examiners' report of limitation of right ankle motion further limited during flare-ups of disability, to include due to pain, fatigue, weakness or lack of endurance.  As a general matter, in evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  See DeLuca, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45. 

In this case, the RO has considered these factors and assigned the Veteran the highest available rating based upon motion loss.  As the next higher ratings are not predicated upon motion loss, there is no further basis to consider a higher rating pursuant to 38 C.F.R. §§ 4.40, 4.45.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

To the extent that the Veteran argues that his right ankle condition is worse than demonstrated on examination, the Board places significantly greater probative weight to the examiners' findings as opposed to the Veteran's allegations, as these examiners possess greater training and expertise to evaluate orthopedic disorders.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  

In short, the Board finds that the medical evidence of record reflects that the Veteran does not manifest right ankle ankylosis.  Hence, the Board does not find evidence that the rating assigned for the Veteran's right ankle disability should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Board will now determine whether the Veteran's right ankle disability warrants referral for extraschedular consideration.  

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from a right ankle condition.  There are no manifestations of the Veteran's right ankle disability that have not been contemplated by the rating schedule and an adequate evaluation was assigned based on evidence showing the symptomatology and/or disability.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

With regard to the back disability, service connection was established for a lumbar spine disability and a thoracic spine disability in an August 1995 rating decision.  At that time, a 10 percent evaluation was assigned for the lumbar spine disability and a 10 percent evaluation was assigned for the thoracic spine disability.  A rating decision from November 2002 increased the Veteran's rating for his lumbar spine disability to 20 percent disabling.

The Board notes that the Veteran's service-connected lumbar spine disability and thoracic spine disability were rated (in the August 1995 and November 2002 rating decisions) as 20 percent and 10 percent disabling, respectively, under Diagnostic Codes 5291 and 5292 in effect prior to September 26, 2003.  These ratings contemplated symptoms of slight limitation (10 percent) and moderate limitation (20 percent) of lumbar spine motion and rated disabilities of the thoracic and lumbar spine separately.  See 38 C.F.R. § 4.71a, DC 5292 (in effect prior to September 26, 2003).

The Veteran filed his claim for an increased rating of his back disabilities in January 2008.  Consequently, the Board may only consider the claim in light of the criteria for evaluating diseases and injuries of the spine that were revised on September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003); VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).  As such, the RO combined the separate ratings for the lumbar spine and thoracic spine (previously, separately rated at 10 percent for each disability) for a combined disability evaluation (for both the thoracic and lumbar spine) of 30 percent disabling, as the current criteria contemplates a thoracic and lumbar spine disability as one disability.  This 30 percent evaluation is currently on appeal.

Under the active criteria, lumbosacral strain is evaluated under Diagnostic Code 5237 by application of a general rating formula for diseases and injuries of the spine and by application of a formula based on incapacitating episodes as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine............................................................................100

Unfavorable ankylosis of the entire thoracolumbar spine..............................................................................50

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine......................................................40

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees;...or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees;...or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.....................................20

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA compensation purposes,...normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the...thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Thus, in order to warrant a disability evaluation of 40 percent disabling for his back disability, the medical evidence must demonstrate that the Veteran has forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

In March 2008, the Veteran underwent a VA examination of his spine.  At that time, range of motion was measured as 90 degrees of forward flexion.  There was no indication, in the examination report, that the Veteran had ankylosis of the thoracolumbar spine.

The results, in a September 2009 VA examination of the Veteran's spine revealed identical results regarding for range of motion and lack of ankylosis.  At that time, the Veteran had forward flexion of 90 degrees and no indication of ankylosis of the thoracolumbar spine.

The Board has also considered application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, supra.  While the March 2008 examiner indicated that "[i]t is within reason to believe that [the Veteran] has lost between 15 and 20 degrees of his overall range of motion, strength, coordination, and fatigability associated with repetitive movement flares of the right ankle," it is unclear to what range of motion the examiner is referring.  However, even giving the Veteran the benefit of the doubt and assuming, arguendo, that the Veteran's forward flexion was decreased by an additional 35 degrees upon repetitive movement, the Veteran's forward flexion would still be, at worst, 70 degrees.  This does not warrant an evaluation in excess of 30 percent disabling, as forward flexion of 30 degrees or less is required for a 40 percent evaluation under the applicable criteria.

Similarly, the examiner from the September 2009 examination indicated that "[i]t is within reason to believe that [the Veteran] has lost between 30 and 35 degrees of his overall range of motion, strength, coordination, and fatigability associated with repetitive movement flares of the right ankle."  Even when resolving all doubt in the Veteran's favor, his forward flexion, at worst, with the decrease in range of motion upon repetition, was 55 degrees.  Thus, a 40 percent disability rating for the Veteran's back disability is not warranted.

There is no evidence of record indicating that the Veteran has intervertebral disc syndrome of the back.  As such, the formula for rating intervertebral disc syndrome based on incapacitating episodes is inapplicable.

The VA examinations are also consistent with all post-service medical records, which also provide evidence, overall, against this claim.  Upon review of the Veteran's VA outpatient treatment reports of record, the Board finds that these reports do not add any further favorable evidence to the Veteran which is relevant to the applicable rating criteria.  Given this evidence and the absence of any diagnosis of ankylosis, a rating higher than 30 percent would not be appropriate.

The Board does not find evidence that the rating assigned for the Veteran's back disability should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Board will now determine whether the Veteran's back disability warrants referral for extraschedular consideration.  

In this case, the symptoms described by the Veteran fit within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Regarding the hearing loss issue, service connection was established for bilateral hearing loss in an August 1995 rating decision.  Currently, a noncompensable evaluation for the Veteran's bilateral hearing loss is in place.

38 C.F.R. § 4.85, Diagnostic Code 6100 sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, 4000 cycles per second.

The rating criteria for hearing loss establish 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The rows in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the row appropriate for the numeric designation for the ear having the better hearing acuity and the column appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 hertz (Hz), is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Most recently, the Veteran underwent a VA audiology examination in September 2009.  The results in decibels for his left and right ears are as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
50
35
35
40
40
LEFT
55
50
35
45
46

Rating the Veteran's hearing disorder using the puretone averages noted on the September 2009 audiological examination report would not result in a compensable rating.  The Veteran's puretone averages for his right and left ears were 40 and 46 decibels, respectively.  Speech discrimination for his right and left ears were 92 percent, bilaterally.  None of the audiometric test results fell into one of the exceptional patterns of hearing loss stated in 38 C.F.R. § 4.86.

In short, application of Table VI results in an assignment of Roman Numeral I for the right ear and Roman Numeral I for the left ear.  Application of Table VII results in a "0" percent or non-compensable evaluation under 38 C.F.R. § 4.85.  Accordingly, the Veteran's bilateral hearing loss does not warrant a compensable rating.

The Board does not find evidence that the rating assigned for the Veteran's hearing loss should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2010).

The Board has also considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from bilateral hearing loss.  There are no manifestations of the Veteran's disability that have not been contemplated by the rating schedule and an adequate evaluation was assigned based on evidence showing the symptomatology and/or disability.  Indeed, the evidence of record does not indicate that the Veteran was ever hospitalized as a result of his hearing disability or that his hearing loss markedly interfered with his employment.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February 2008, July 2008, and December 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court held that more specific notice was necessary for an increased rating claim, to include providing the applicable rating criteria.  However, Vazquez-Flores was overruled, in part, eliminating the requirement that such notice must include information about the diagnostic code under which a disability is rated, and notice about the impact of the disability on daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In any event, while not required, the Veteran was provided with the specific language of the diagnostic criteria in post-adjudicatory documents.

The Board notes that the Veteran has argued, in his March 2009 substantive appeal, that does not remember the examiner from the August 2008 VA examination asking him any specific questions regarding his claimed peripheral neuropathy/radiculopathy.  However, it is clear from the August 2008 examination report that the examiner performed numerous objective tests on the Veteran to determine if he had the claimed disability.  As discussed above, the examiner ultimately concluded that the Veteran did not have any peripheral neuropathy or radiculopathy of the bilateral, lower extremities.  There is no evidence to suggest that the examination was inadequate and the Board declines to afford the Veteran another VA examination regarding this issue, particularly in light of the post-service medical records which, overall, totally supports the results of the VA examination in question.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any other error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.
ORDER

Entitlement to service connection for peripheral neuropathy/radiculopathy of the bilateral lower extremities, as secondary to service-connected back disability is denied.

New and material evidence having not been received, the application to reopen a claim of service connection for a TMJ disability is denied.

New and material evidence having not been received, the application to reopen a claim of service connection for residuals of chronic sinusitis is denied.

Entitlement to an evaluation in excess of 20 percent disabling for a right ankle disability is denied.

Entitlement to an evaluation in excess of 30 percent disabling for a back disability is denied.

Entitlement to a compensable evaluation for bilateral hearing loss is denied.


REMAND

In the September 2009 examination report, the examiner indicated that the Veteran is "no longer working and is retired."  The examiner also noted that the Veteran is tolerating his home life at this time but that he would not expect the Veteran to be able to do any physically laborious jobs, ostensibly as a result of his service-connected right ankle disability.

The Court has recently held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In Comer v. Peake, the U.S. Court of Appeals for the Federal Circuit held that VA must consider TDIU as part of the issue of a proper disability rating whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits."  552 F.3d 1362, 1366 (Fed.Cir.2009). Reading Rice and Comer together, it is clear that VA is required to consider entitlement to a rating of TDIU as part of an initial claim for benefits when either the claimant specifically requests a TDIU rating or when the record contains evidence of unemployability.

Here, the record reflects evidence of unemployability, raising the issue of whether a grant of total disability based on individual unemployability (TDIU) is warranted. Accordingly, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU.

It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue, therefore, is remanded for further development.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2. After completion of any necessary notice, assistance, and other development which may be deemed necessary, including affording the Veteran an examination, the RO should adjudicate the Veteran's claim of entitlement to TDIU in a separate rating action.  All appropriate administrative and appellate procedures should be followed.  This issue of TDIU is not before the Board unless the Veteran appeals the rating action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


